Citation Nr: 9903610	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
residuals of a lower back injury.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The evidence is in relative equipoise as to whether the 
veteran's spondylolisthesis at L5, S1 is due to his in-
service back injury.


CONCLUSION OF LAW

The veteran's spondylolisthesis at L5, S1 was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).  As a preliminary matter, the Board finds 
that the veteran has submitted a well-grounded claim and that 
the VA has properly assisted him in the development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends that during service a gun turret fell 
from the top of a truck and landed on him, causing him a 
severe back injury.  He further argues that his current 
condition of spondylolisthesis is a result of this in-service 
injury.  The bulk of the veteran's service medical records 
apparently were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
however a limited number of records were retrieved.  These 
records indicate that in August 1954, the veteran was 
hospitalized for eight days at the U.S. Army Hospital in Camp 
Carson, Colorado, and then placed on limited duty due to 
spondylolisthesis, L-5, S-1.  It is noted without any 
explanation that the condition existed prior to service.

For the purpose of determining whether a disease or injury 
was incurred or aggravated during service, a veteran will be 
presumed to have been in sound condition at entrance to 
service except with respect to defects, infirmities or 
disorders noted at the entrance examination.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
presumption of soundness may be rebutted only with clear and 
unmistakable evidence to the contrary.  Id.  In this case, 
there is no record of an entrance examination; however there 
is a certificate of acceptability indicating the veteran was 
fit for duty.  This certificate supports the presumption that 
the veteran was in sound condition on enlistment.  Although a 
medical record from the veteran's hospitalization notes that 
the veteran's spondylolisthesis existed prior to service, 
this notation, absent explanation as to its basis, does not 
constitute clear and unmistakable evidence refuting the 
presumption of soundness.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (holding that a bare conclusion by a medical 
professional without factual predicate does not constitute 
clear and unmistakable evidence to rebut the presumption of 
soundness).

The veteran was placed on limited duty due to 
spondylolisthesis mid-way through his period of active 
service.  There are numerous post-service medical records 
showing complaints of low back pain and a diagnosis of 
spondylolisthesis, L-5, S-1 since at least 1991.  In a May 
1996 VA medical examination report, a VA examiner wrote that 
the veteran's back disorder may or may not be related to the 
injury the veteran sustained when a machine-gun turret fell 
on him during service.  There is no medical evidence 
contesting this statement; nor is there evidence that the 
veteran's spondylolisthesis is congenital.  Given that this 
medical opinion places the evidence in relative equipoise as 
to whether or not the veteran's spondylolisthesis was caused 
by the in-service injury, service connection is granted.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)


ORDER

Service connection for spondylolisthesis, L-5, S-1 is granted 
subject to provisions governing the payment of monetary 
benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

